In an action in which the plaintiff wife was granted a judgment of divorce, defendant appeals from so much of an order of the Supreme Court, Suffolk County, dated April 9, 1975, as, on his cross motion to reduce alimony and child support payments, only reduced those payments to $140 per week. Order reversed insofar as appealed from, without costs or disbursements, and proceeding remanded to Special Term for a hearing to determine the true financial status of the parties, in order to arrive at proper alimony and support awards, and for the entry of an appropriate order thereon. Pending the outcome of such hearing, defendant is ordered to continue making payments of $140 per week. On the sparse record presented herein, a determination cannot be made as to whether the alimony and support payments required of defendant are excessive. The hearing should be held without delay. Martuscello, Acting P. J., Cohalan, Damiani, Shapiro and Titone, JJ., concur.